Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/450,379 filed 10/8/2021 has been examined.
In this Office Action, claims 1-24 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11,146,619. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the intention.


Current Application
US Pat. #11,146,619 (App. #15807393)
1. A mobile device comprising:
an image capture device configured to capture a first set of media items;
a memory configured to store the first set of media items;
a processor coupled to the memory, the processor configured to:
receive a size setting from a user corresponding to a combined media item;
select a group of media items from the first set of media items based on a similarity of one or more characteristics associated with each media item in the group of media items; and
concatenate, in accordance with the size setting, one or more media items in the selected group of media items to generate the combined media item; and
a display device coupled to the processor and configured to display at least one of the group of media items and the combined media item, wherein the image capture device, the memory, the processor, and the display device are included in a single form factor.
2. The mobile device of claim 1, wherein the one or more characteristics include facial features.
3. The mobile device of claim 1, where the processor is further configured to display a graphical user interface comprising an input section for the size setting of the combined media item, wherein the size setting is received via the graphical user interface.
4. The mobile device of claim 3, further comprising a touch screen, wherein the size setting is further received via the touch screen.
5. The mobile device of claim 1, wherein the size setting comprises one or more of a picture number selector, a video length selector, an audio length selector, or a file size selector.
6. The mobile device of claim 1, wherein, to select the group of media items, the processor is further configured to select the group of media items in accordance with the size setting.
7. The mobile device of claim 1, wherein, to concatenate the one more media items, the processor is further configured to store information in the memory, the information indicating a logical grouping of media items.
8. The mobile device of claim 1, wherein the processor is further configured to perform facial recognition on the selected group of media items, wherein the one or more characteristics comprises a face identified using the facial recognition.
9. The mobile device of claim 1, wherein the one or more characteristics comprises a time.
10. The mobile device of claim 1, wherein, to concatenate the one or more media items in the selected group of media items, the processor is further configured to concatenate a media item from the first set of media items with a media item retrieved from another device via a network.
11. The mobile device of claim 1, further comprising a network interface, wherein the processor is further configured to send the combined media item to another device via the network interface.
12. The mobile device of claim 1, further comprising a positioning sensor configured to generate location data, wherein the one or more characteristics comprises a location determined using the positioning sensor.
13. A method of media content management, the method comprising:
capturing a first set of media items;
receiving a size setting from a user corresponding to a combined media item;
selecting a group of media items from the first set of media items based on a similarity of one or more characteristics associated with each media item in the group of media items;
concatenating, in accordance with the size setting, one or more media items in the selected group of media items to generate the combined media item; and
displaying at least one of the group of media items and the combined media item, wherein the capturing, the concatenating, and the displaying are performed using a single form factor.
14. The method of claim 13, wherein the one or more characteristics include facial features.
15. The method of claim 13, further comprising displaying a graphical user interface comprising an input section for the size setting of the combined media item, wherein the size setting is received via the graphical user interface.
16. The method of claim 15, wherein the size setting is further received via a touch screen.
17. The method of claim 13, wherein the size setting comprises one or more of a picture number selector, a video length selector, an audio length selector, or a file size selector.
18. The method of claim 13, wherein selecting the group of media items further comprises selecting the group of media items in accordance with the size setting.
19. The method of claim 13, wherein concatenating the one or more media items comprises storing information in memory, the information indicating a logical grouping of media items.
20. The method of claim 13, further comprising performing facial recognition on the selected group of media items, wherein the one or more characteristics comprises a face identified using the facial recognition.
21. The method of claim 13, wherein the one or more characteristics comprises a time.
22. The method of claim 13, wherein concatenating the one or more media items in the selected group of media items comprises concatenating a media item from the first set of media items with a media item retrieved from another device via a network.
23. The method of claim 13, further comprising sending the combined media item to another device via a network interface.
24. The method of claim 13, further comprising generating location data using a positioning sensor, wherein the one or more characteristics comprises a location determined using the location data.
1. A mobile device comprising:
an image capture device configured to capture a first video;
a memory configured to store one or more videos;
a processor coupled to the memory, the processor configured to:
automatically obtain a second video, wherein the second video is accessible via a network, wherein the second video is selected by the processor based on a similarity of a first set of characteristics with a second set of characteristics, wherein the first set of characteristics corresponds to the first video, and wherein the second set of characteristics corresponds to the second video; and
concatenate the first video and the second video to generate a combined video; and
a display device coupled to the processor and configured to display the combined video to a user, wherein the image capture device, the memory, the processor, and the display device are included in a single form factor.


2. The mobile device of claim 1, wherein the processor is configured to generate the combined video by storing data representative of the concatenated first video and the second video in the memory.
3. The mobile device of claim 1, wherein the processor is configured to generate the combined video by storing information in the memory, the information indicating a logical grouping of the first video and the second video.
4. The mobile device of claim 1, wherein the processor is further configured to perform facial recognition on the first video and the second video to detect a first face in the first video and a second face in the second video, wherein the first set of characteristics includes the first face, and wherein the second set of characteristics includes the second face.
5. The mobile device of claim 1, wherein the processor is further configured to determine a first time associated with the first video and a second time associated with the second video, wherein the first set of characteristics includes the first time, and wherein the second set of characteristics includes the second time.
6. The mobile device of claim 1, wherein the processor is further configured to generate the combined video by concatenating a third video with the first video and the second video, wherein the third video is selected based on a similarity of a third set of characteristics associated with the third video and the first set of characteristics or based on a similarity of the third set of characteristics and the second set of characteristics.
7. The mobile device of claim 6, wherein the third video is retrieved from another device via the network.
8. The mobile device of claim 1, further comprising a network interface configured to send the combined video to another device.
9. The mobile device of claim 1, further comprising a user interface device configured to receive a user input indicating selection of the first video.
10. A method of managing media content using a mobile device, the method comprising:
initiating capture of a first video at an image capture device of the mobile device;
automatically selecting, by the mobile device, a second video from one or more videos accessible via a network, wherein the second video is selected based on a similarity of a first set of characteristics with a second set of characteristics, wherein the first set of characteristics corresponds to the first video, and wherein the second set of characteristics corresponds to the second video;
concatenating the first video and the second video to generate a combined video; and
displaying the combined video to a user, wherein the capture, the automatically selecting, the concatenating, and the displaying are performed on a single device.
11. The method of claim 10, further comprising uploading the combined video to a social media website.
12. The method of claim 10, further comprising sending the combined video to a second device via a short message service (SMS) message.
13. The method of claim 10, further comprising storing the combined video in the memory.
14. The method of claim 10, wherein displaying the combined video to the user comprises initiating display of the combined video at a display device of the mobile device.
15. The method of claim 10, wherein the first set of characteristics includes a first face, a first location, a first time, or a combination thereof, wherein the second set of characteristics includes a second face, a second location, a second time, or a combination thereof, and wherein the second video is automatically selected based on a similarity of the first face and the second face, a similarity of the first location and the second location, a similarity of the first time and the second time, or a combination thereof.
16. A mobile device comprising:
an image capture device configured to capture a first set of media items;
a memory configured to store the first set of media items;
a processor coupled to the memory, the processor configured to:
select a group of media items from the first set of media items based on a similarity of one or more characteristics associated with each media item in the group of media items, wherein the one or more characteristics include facial features; and
concatenate one or more media items in the selected group of media items to
generate a combined media item; and
a display device coupled to the processor and configured to display at least one of the group of media items and the combined media item, wherein the image capture device, the memory, the processor, and the display device are included in a single form factor.
17. The mobile device of claim 16, wherein the group of media items comprises one or more images, one or more videos, or a combination thereof, and wherein the group of media items is selected from the first set of media items and a second set of media items, the second set of media items available via a network.
18. The mobile device of claim 16, further comprising a network interface configured to send the group of media items or information indicative of the group of media items to a second device via a network.
19. The mobile device of claim 16, further comprising a user interface configured to receive an input selecting a first media item for inclusion in the group of media items.
20. The mobile device of claim 19, wherein the user interface comprises a touch screen.
21. The mobile device of claim 16, wherein the group of media items includes at least one media item of the first set of media items and at least one media item of a second set of media items that is accessible via a network.
22. The mobile device of claim 16, further comprising a positioning sensor configured to generate location data, wherein the one or more characteristics include location.
23. A method of managing media content using a mobile device, the method comprising:
initiating capture of a first set of media items at an image capture device of the mobile device;
storing the first set of media items at a memory of the mobile device;
automatically selecting, by the mobile device, a group of media items from the first set of media items based on a similarity of one or more characteristics associated with each media item in the group of media items, wherein the one or more characteristics include a facial feature;
concatenating one or more media items in the selected group of media items to generate a combined media item; and
initiating display of at least one of the group of media items and the combined media item at a display device of the mobile device, wherein the capture, the storing, the automatically selecting, the concatenating, and the display are performed on a single device.
24. The method of claim 23, wherein the group of media items is accessible via a network.
25. The method of claim 23, wherein the group of media items are displayed as a concatenated media item.
26. The method of claim 23, further comprising receiving, at a user interface of the mobile device, an input selecting one or more media items for inclusion in the group of media items.
27. The method of claim 23, wherein selecting the group of media item comprises:
performing facial recognition on a first media item to detect a first set of facial features; and
performing facial recognition on a second media item to detect a second set of facial features, wherein the first media item and the second media item are selected for inclusion in the group of media items based on a similarity of the first set of facial features to the second set of facial features.
28. The method of claim 23, wherein selecting the group of media items comprises:
determining a first location associated with a first media item; and
determining a second location associated with a second media item, wherein the first media item and the second media item are selected for inclusion in the group of media items based on a similarity of the first location to the second location.
29. The mobile device of claim 1, wherein the first set of characteristics and the second set of characteristics further include a location or a time.
30. The mobile device of claim 16, wherein the one or more characteristics further include a location and a time.
31. The method of claim 10, wherein the first set of characteristics and the second set of characteristics further include a location or a time.
32. The method of claim 23, wherein the one or more characteristics further include a location and a time.
33. The mobile device of claim 1, wherein the processor is further configured to determine a first geographic location associated with the first video and a second geographic location associated with the second video, wherein the first set of characteristics includes the first geographic location, and wherein the second set of characteristics includes the second geographic location.
34. The mobile device of claim 33, wherein the processor is further configured to determine if a level of similarity between the first geographic location and the second geographic location satisfies a threshold.
35. The method of claim 10, further comprising determining a first geographic location associated with the first video and determining a second geographic location associated with the second video, wherein the first set of characteristics includes the first geographic location, and wherein the second set of characteristics includes the second geographic location.
36. The method of claim 35, wherein the second video is selected if a level of similarity between the first geographic location and the second geographic location satisfies a threshold.
37. The mobile device of claim 1, wherein the processor is configured to generate the combined video according to a video length such that the combined video comprises only a portion of the first video or only a portion of the second video.
38. The mobile device of claim 37, wherein the video length is a user designated video length.
39. The mobile device of claim 37, wherein the processor is configured to select the portion of the first video or the portion of the second video from one or more videos of a longer video length.
40. The mobile device of claim 39, wherein the portion of the first video or the portion of the second video are selected from the one or more videos of a longer video length based on detecting a face in the portion of the first video or the portion of the second video.
41. The mobile device of claim 1, wherein the first set of characteristics is associated with at least one of non-similar times, different events, or non-similar locations compared to the second set of characteristics.
42. The method of claim 10, wherein the first set of characteristics is associated with at least one of non-similar times, different events, or non-similar locations compared to the second set of characteristics.




Allowable Subject Matter
Claims 1-24 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yu et al., US Pub. No. 2010/0125795 A1, teaches a device that provides for a user to a user could instruct a computing device to perform a preview of what will become audio/video piece before the underlying audio/video clips are concatenated to create the audio/video piece where for example, the computing device could play each individual audio/video clip in sequence without actually concatenating them.












CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152